                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISON


 Glen Strickland, Jr.,                         )          Civil Action No. 9:18-503-BHH
                                               )
                                    Plaintiff, )
                     vs.                       )
                                               )             OPINION AND ORDER
 Lt. Deangelo Ford, Sgt. James Williams,       )
 Warden Cohen, Associate Warden                )
 Burton, Lt. Bryant, Sgt. Smalls, Sgt.         )
 McKurstry, Sgt. Hancock, Sgt. Rubeo,          )
 Sgt. Myrick, Sgt. Fuller and Sgt. Strand,     )
                                               )
                               Defendants. )
                                               )

       Plaintiff Glen Strickland, Jr. (“Plaintiff”), a frequent filer of pro se litigation in this

Court, brought this civil action pursuant to 42 U.S.C § 1983, alleging violations of his

constitutional rights. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Rule 73.02 for the District of South Carolina, this matter was referred to United States

Magistrate Judge Bristow Marchant for pretrial handling. The matter is now before this

Court for review of the Report and Recommendation (“Report”) issued by the Magistrate

Judge on May 2, 2019. (ECF No. 54.) In his Report, the Magistrate Judge recommends

that the Court grant Defendants Ford, Williams, Cohen, Burton, Bryant, Myrick, and

Fuller’s motion for summary judgment (ECF No. 37) and dismiss all claims asserted

against these Defendants. (ECF No. 54 at 23.) In addition, the Magistrate Judge

recommends that the Court grant the remaining Defendants’ motion to dismiss for lack of

service (ECF No. 36) and dismiss the case in toto. (ECF No. 54 at 23.) The Report sets

forth in detail the relevant facts and standards of law, and the Court incorporates them


                                                1
here without recitation.1

                                          BACKGROUND

        Magistrate Judge Marchant issued the Report on May 2, 2019. (ECF No. 54.)

Plaintiff filed objections on May 17, 2019. (ECF Nos. 56, 56-1.) Defendants Ford,

Williams, Cohen, Burton, Bryant, Myrick, and Fuller filed an objection to the Report insofar

as it failed to address whether this action should be counted as a strike against Plaintiff

pursuant to the provisions of the Prison Litigation Reform Act. (ECF No. 57.) The matter

is ripe for consideration and the Court now issues the following ruling.

                                     STANDARD OF REVIEW

        The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).




1
  As always, the Court says only what is necessary to address the parties’ objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exist there.

                                                   2
                                        DISCUSSION

       The Magistrate Judge first found that, under Federal Rule of Civil Procedure 4(m),

Defendants McKurstry, Smalls, Strand, Rubeo, and Hancock are all entitled to dismissal

as party Defendants because they have never been served with process in this case.

(ECF No. 54 at 3.) Accordingly, the Magistrate Judge concluded that these Defendants’

motion to dismiss (ECF No. 36) should be granted. Plaintiff did not object to this

conclusion and the Court finds no error in the Magistrate Judge’s analysis or

recommendation. Consequently, the recommendation is adopted.

       The Magistrate Judge next found that Plaintiff exhausted his administrative

remedies with respect to three of the nine grievances he filed while at Ridgeland

Correctional Institution (“RCI”), and that of these three exhausted grievances, only two—

RCI-379-15 and RCI-61-16—reference Plaintiff’s claims against a properly served

Defendant. (ECF No. 54 at 5–6.) Accordingly, the Magistrate Judge concluded that, other

than the claims noted in those two grievances, the moving Defendants are entitled to

dismissal of the claims asserted against them in this lawsuit. (Id. at 7.) Plaintiff did not

object to this conclusion and the Court finds no error in the Magistrate Judge’s analysis

or recommendation. Therefore, the recommendation is adopted.

       The Magistrate Judge next reviewed the allegations contained in RCI-379-15

(claims of harassment) and RCI-61-16 (November 2015 incident). (Id. at 7–23.) With

respect to the November 2015 incident, the Magistrate Judge found that, even assuming

Plaintiff’s version of events to be true for purposes of summary judgment, the force used

against Plaintiff was not sufficient to create a genuine issue of fact as to whether Plaintiff’s

constitutional rights were violated, and concluded that the claim should be dismissed. (Id.



                                               3
at 9–14.) With respect to Plaintiff’s claims of harassment, the Magistrate Judge found

that, assuming the factual allegations set forth in Plaintiff’s complaint to be true for

purposes of summary judgment, the allegations of harassment set forth distasteful

conduct but fail to establish a viable constitutional claim. (Id. at 14–22.) Accordingly, the

Magistrate Judge concluded that Defendants are entitled to summary judgment on the

harassment claims, and those claims should be dismissed. (Id. at 14–22.) Nonetheless,

Magistrate Judge Marchant noted that his findings regarding the harassment claims do

not preclude the possibility that Plaintiff may have some viable state law claim(s) relating

to his harassment allegations, or some further internal prison remedies he may pursue.

(Id. at 22.) However, the Magistrate Judge reiterated that the evidence simply fails to

establish contested issues of fact on claims of a constitutional magnitude. (Id. at 22–23.)

       Plaintiff first objects by arguing minor details of the physical interaction between

himself and Defendants Williams, Myrick, Ford, and (unserved Defendant) McKurstry in

November 2015. (See ECF No. 56-1 at 1.) Plaintiff’s rambling, unsupported assertions

fail to point the Court to any specific error in the Magistrate Judge’s reasoning or

conclusions and are unavailing to demonstrate the existence of any genuine issue of

material fact that would prevent the entry of summary judgment. Accordingly, the

objection is overruled.

       Plaintiff next objects by quibbling over minor, irrelevant aspects of his many

disagreements with Defendants Ford, Williams, Burton, and Cohen about his housing

assignments at RCI, his participation in out of cell activities, alleged tampering with his

meals, and general harassment directed toward him. (See ECF No. 56-1 at 1–2.) Again,

Plaintiff’s unsupported assertions fail to point the Court to any error in the Magistrate



                                             4
Judge’s reasoning or conclusions. Plaintiff has not demonstrated a genuine dispute

regarding a material fact relevant to any harassment claim of constitutional magnitude.

The Court agrees with the sound analysis of the Magistrate Judge and overrules the

objection.

       The remainder of Plaintiff’s objections either address a Defendant not named in

this lawsuit (see ECF No. 56 at 1 (referencing “Ofc. Johnson” at Lieber Correctional

Institution)), or lack the specificity and/or relevance to warrant individualized consideration

here (see ECF No. 56-1). Suffice it to say, Plaintiff has not pointed the Court to any error

in the Magistrate Judge’s analysis. Accordingly, Plaintiff’s objections are overruled in toto.

       Defendants Ford, Williams, Cohen, Burton, Bryant, Myrick, and Fuller (hereinafter

“Defendants”) did not object to the substance of the Magistrate Judge’s findings and

recommendations regarding disposition of Plaintiff’s claims and dismissal of the case.

(See ECF No. 57.) Accordingly, the only issue still requiring the Court’s consideration is

Defendants’ objection regarding the Report’s failure to address whether this action should

count as a strike against Plaintiff pursuant to the provisions of the Prison Litigation Reform

Act, which the Court will now address de novo.

       Defendants argue that this case should be designated as a strike pursuant to 28

U.S.C. §§ 1915(e)(2)(b)(1) and 1915A(b)(1), because the lawsuit is baseless and

constitutes a waste of judicial resources. (See ECF No. 57 at 2–7.) This action is one of

seven pro se lawsuits in this district—six of which have been assigned to the

undersigned—that Plaintiff has filed in forma pauperis alleging similar or identical claims

each time he is transferred to a new confinement facility. (See id. at 4–7 (summarizing

the history of Plaintiff’s lawsuits in the District of South Carolina and identifying repeated



                                              5
allegations).) Indeed, the undersigned recently conducted an analysis of whether another

of Plaintiff’s lawsuits assigned to the Court should count as a strike and found that it

should. See ECF No. 48, Strickland v. Robinson, et al., C/A No. 9:18-cv-793 (D.S.C. Sept.

11, 2019). However, the Court finds that the instant case should not count as a strike

against Plaintiff because, though unsuccessful at surviving summary judgment, Plaintiff

had at least a colorable excessive force claim regarding the November 2015 incident and

exhausted his administrative remedies regarding that claim. (See ECF No. 54 at 9–14.)

Accordingly, the Defendants’ objection is overruled.

                                     CONCLUSION

       For the reasons set forth above, the Report (ECF No. 54) of the Magistrate Judge

is ADOPTED and incorporated herein. The Court OVERRULES Plaintiff’s and

Defendants’ objections (ECF Nos. 56, 56-1, & 57). Defendants Ford, Williams, Cohen,

Burton, Bryant, Myrick, and Fuller’s motion for summary judgment (ECF No. 37) is

GRANTED, and all claims asserted against these Defendants are dismissed. With

respect to the claims on which summary judgment is being granted due to Plaintiff’s failure

to exhaust his administrative remedies, the dismissal is without prejudice. (See ECF No.

54 at 4–9, 23.) All other dismissed claims are dismissed with prejudice. The remaining

Defendants’ motion to dismiss for lack of service (ECF No. 36) is GRANTED, and the

case is dismissed in toto.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

September 12, 2019
Charleston, South Carolina


                                            6
